Case 1:17-cr-00101-LEK Document 672 Filed 11/27/19 Page 1 of 6     PageID #: 5793




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

KENNETH M. SORENSON
GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     gregg.yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              )   CR. NO. 17-00101 LEK
                                       )
          Plaintiff,                   )   GOVERNMENT’S RESPONSE TO THE
                                       )   DEFENDANT’S “MOTION FOR THE
    vs.                                )   GOVERNMENT TO STOP
                                       )   WITHHOLDING DISCOVERY
ANTHONY T. WILLIAMS (1),               )   MATERIAL AND PROVIDE PRIVATE
                                       )   ATTORNEY GENERAL ANTHONY
          Defendant.                   )   WILLIAMS ALL DISCOVERY DUE TO
                                       )   HIM;” CERTIFICATE OF SERVICE
                                       )

          GOVERNMENT’S RESPONSE TO THE DEFENDANT’S
      “MOTION FOR THE GOVERNMENT TO STOP WITHHOLDING
      DISCOVERY MATERIAL AND PROVIDE PRIVATE ATTORNEY
     GENERAL ANTHONY WILLIAMS ALL DISCOVERY DUE TO HIM

      Pursuant to the Order of this Court, dated November 20, 2019, ECF No. 649,

the government respectfully submits this brief in response to Defendant Anthony
Case 1:17-cr-00101-LEK Document 672 Filed 11/27/19 Page 2 of 6          PageID #: 5794




T. Williams’s “Motion for the Government to Stop Withholding Discovery

Material and Provide Private Attorney General Anthony Williams All Discovery

Due to Him (Motion). ECF No. 644-2. The only document request in the Motion

seeks law enforcement communications, which are subject to the requirements of

the Jencks Act, 18 U.S.C. § 3500. Therefore, the Motion is premature and should

be denied.

   I.      The Defendant’s Claim That The Government
           Engaged In “Obstruction of Justice And Illegal Tactics
           To Obtain Discovery Material” Is Baseless And Moot

        At the outset, the Motion claims that the Government “constantly acted in

bad faith” by withholding evidence in connection with the Federal Bureau of

Investigation’s (FBI) investigation into the defendant’s conduct in Florida, which

investigation was concluded after the defendant was successfully prosecuted by the

Broward County prosecutor’s office. Motion Exh. A at 3, ECF No. 644-2. In

particular, the Motion complains that the government engaged in discovery

misconduct relating to forensic images of “numerous computers, cellphone, jump

drives, hard drives and client files,” which the FBI seized as part of a separate

investigation in Florida, and which the FBI forensically imaged to facilitate

searches for relevant documents or files that were later seized and produced in

discovery. Motion Exh. A at 2-4.




                                          2
Case 1:17-cr-00101-LEK Document 672 Filed 11/27/19 Page 3 of 6           PageID #: 5795




         The government disputes that the forensic images that the FBI used to search

for files within the scope of its warrants represent discovery, or that the forensic

images are “encrypted,” as both the defendant and standby counsel, Lars Isaacson,

have repeatedly represented to the Court. Nonetheless, as the government has

made the forensic images of the seized devices available to the defendant [ECF

No. 537], and the defendant has retained his own forensic specialist to analyze the

images [ECF Nos. 566, 581, the defendant’s complaints are no longer at issue.

   II.      The Defendant Is Not Entitled To All “Communications
            Between All The FBI Offices, U.S. Attorney’s Offices,
            And Other Federal And State Agencies” At This Time

         The Motion’s sole demand for documents pertains to “all of the

communication between all the FBI offices, U.S. Attorney[s’] Offices, and other

Federal and State agencies.” Motion Exh. A at 5-6. At heart, the defendant’s

motion asks for affirmative discovery into the government’s investigation and

litigation preparation that is not subject to discovery at this time.

         The Motion seeks documents and communications that are outside the

limited scope of criminal discovery. See United States v. $119,984, 304 F.3d 165,

176 n.10 (2d Cir. 2002). The limitations on criminal discovery exist to “prevent

perjury and manufactured evidence, to protect potential witness[es] from

harassment and intimidation, and to level the playing field between the government

and the defendant, who would be shielded from certain discovery by the Fifth


                                            3
Case 1:17-cr-00101-LEK Document 672 Filed 11/27/19 Page 4 of 6        PageID #: 5796




Amendment.” SEC v. Nicolas, 569 F. Supp. 2d 1065, 1071-72 (C.D. Cal. 2008),

citing Campbell v. Eastland, 307 F.2d 478, 487 n.12 (1962).

      Fed. R. Crim. Proc. 16, as well as United States v. Brady, 397 U.S. 742

(1970), United States v. Giglio, 405 U.S. 150 (1972), and 18 U.S.C. § 3500, govern

the government’s discovery obligations. Pursuant to these authorities, the

government has provided a substantial volume of discovery to the defendant to

date and the government has been in compliance with its discovery obligations.

With regard to communications “made by an attorney for the government or other

government agent in connection with investigating or prosecuting the case,” these

communications are not subject to disclosure prior to trial. Fed. R. Crim. Proc.

16(a)(2).

      Should the government designate government agents to testify at trial, the

government will supplement its prior production consistent with the Jencks Act,

Title 18, United States Code, Section 3500 and the pretrial scheduling order from

the Court.

//

//

//

//

//

//

                                         4
Case 1:17-cr-00101-LEK Document 672 Filed 11/27/19 Page 5 of 6         PageID #: 5797




                                  CONCLUSION

       The government respectfully requests that the Court deny the Motion in its

entirety.

                   DATED: November 27, 2019, at Honolulu, Hawaii.


                                              KENJI M. PRICE
                                              United States Attorney
                                              District of Hawaii


                                              By /s/ Gregg Paris Yates
                                                GREGG PARIS YATES
                                                Assistant U.S. Attorney




                                         5
Case 1:17-cr-00101-LEK Document 672 Filed 11/27/19 Page 6 of 6         PageID #: 5798




                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant to be served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

             DATED: November 27, 2019, at Honolulu, Hawaii.


                                              /s/ Melena Malunao
                                              U.S. Attorney’s Office
                                              District of Hawaii
